445 F.2d 1023
Arthur WILLIAMS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2247.
United States Court of Appeals, Fifth Circuit.
July 14, 1971.

Appeal from the United States District Court for the Western District of Texas; Adrian A. Spears, Judge.
Arthur Williams, pro se.
Seagal V. Wheatley, U. S. Atty., San Antonio, Tex., for appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The application for leave to appeal in forma pauperis is granted. The final order of the district court denying relief under 28 U.S.C. § 2255 is reversed in part. The case is remanded with directions to vacate the sentence of the appellant, and to resentence him as a first offender within the limits provided by 26 U.S.C. § 2557(b) (1), which was in effect when the appellant was convicted. Munoz Perez v. United States, 5th Cir. 1971, 445 F.2d 791. In all other respects the judgment below is affirmed. The mandate of this Court will issue forthwith.


2
Affirmed in part, reversed in part, and remanded, with directions.